102 U.S. 208 (____)
SOLOMON
v.
ARTHUR.
Supreme Court of United States.

*209 Mr. Edwards Pierrepont and Mr. William Stanley for the plaintiffs in error.
Mr. Assistant Attorney-General Smith, contra.
*211 MR. JUSTICE BRADLEY delivered the opinion of the court.
It is obvious that the goods in question came under the designation of the last clause of sect. 8 of the act of June 30, 1864 (13 Stat. 210), which lays a duty "on all manufactures of silk or of which silk is the component part of chief value, not otherwise provided for, fifty per centum ad valorem." That duty was, therefore, properly assessed, unless the articles imported were "otherwise provided for." And that is the question. The plaintiffs insisted then, and insist now that a duty on these goods was "otherwise provided for" by the acts of March 2, 1861, sect. 22, and July 14, 1862, sect. 13, as "manufactures composed of mixed materials, in part of cotton, silk, wool or worsted, or flax," on which a duty of only thirty per cent was laid by the act of 1861, and of five per cent additional by the act of 1862. 12 Stat. 192, 557.
Previous acts were not repealed in toto by the act of June 30, 1864, but it was declared by sect. 22 that "all acts and parts of acts repugnant to the provisions of this act be, and the same are hereby, repealed," with a proviso "that the duties upon all goods, wares, and merchandise imported from foreign countries, not provided for in this act, shall be and remain as they were, according to existing laws prior to 29th April, 1864."
The act of 1864 contained no separate provision for a duty on goods composed of "mixed materials," like that in the acts of 1861 and 1862, on which the plaintiffs rely. They contend, therefore, that those clauses still continued in force, and that the goods imported by them were embraced therein, and were not intended to be embraced in the general clause in the act of 1864, under which the collector exacted the duty in question. The plaintiffs insist that the term "mixed materials," or "goods made of mixed materials," is a specific and well-known commercial designation or name, which by usage covers the goods imported by them, and is not a descriptive phrase used merely to designate any class of goods answering to the description; and, therefore, although they may be embraced in the general description of the act of 1864, of goods "in which silk is the component part of chief value," such a general description *212 is not sufficient to take them out of their places in the previous acts where they are designated by name. It may be conceded that if the goods in question had a specific name, such as that applied to "reps," "tapestry," "galloons," &c., and had been designated in the acts of 1861 and 1862 by such specific name, the argument of the plaintiffs would be well founded. It would be in accordance with the decision of this court in Movius v. Arthur, 95 U.S. 144. But are the terms relied on a name for goods? Are they not descriptive rather than denominative? We think it is very clear that they are merely descriptive. It may be true, as stated in the agreed case, that "such goods are generally known in trade and commerce as goods made of mixed materials;" but the case also adds that "each kind thereof is also known by its specific name." The fact that certain goods belong to the class of mixed goods, or of goods made of mixed materials, does not stamp them with the name of mixed goods; for the same description is applicable to many other kinds of goods, all having different names. It is not their name: it is merely their description.
Since, therefore, the designation in the act of 1861, of "manufactures composed of mixed materials, in part of cotton, silk," &c., is merely descriptive; and since the designation in the act of 1864, of "manufactures of which silk is the component part of chief value," is also descriptive; and since the goods in question are confessedly embraced in both descriptions; and since the act of 1864 contains no provision relating to mixed goods, like that in the acts of 1861 and 1862, and lays a duty of fifty per cent ad valorem on goods in which silk is the component part of chief value,"not otherwise provided for," which we have construed generally to mean "not otherwise provided for in this act" (Smythe v. Fiske, 23 Wall. 374),  it seems to be almost a matter of demonstration that this was the duty properly demandable on the goods.
It is observable that the description of "manufactures made of mixed materials, in part of cotton, silk," &c., is more general than that of "manufactures of which silk is the component part of chief value." Logically, the two phrases standing together in the same act or system of laws would be related as *213 follows: "Goods made of mixed materials, cotton, silk, &c., shall pay a duty of thirty-five per cent; but if silk is the component part of chief value, they shall pay a duty of fifty per cent."
It is suggested by the plaintiffs' counsel that a counterpart of the clause in the act of 1864, relating to goods in which silk is the component part of chief value, was contained in the acts of March 2, 1861, and Aug. 5, 1861; and that if this clause in these acts did not apply to the plaintiffs' goods, the like clause in the act of 1864 should not be construed to apply to them; and, to show that the said clause in the acts of 1861 did not apply to the goods, they refer to the fact that, prior to the passing of the act of 1864, the goods now in question were always assessed under the "mixed materials" clause, and not under the "component material of chief value" clause. We do not think that this argument can prevail. In the first place, it does not appear by the record what the practice was prior to 1864; and if it did appear as suggested, it is observable that under the act of March 2, 1861, it was a matter of indifference under which clause the goods should be assessed, as the duties were the same under both; and, having commenced to assess the goods in one way under that act, the practice may have been inadvertently continued. We think the practice was at least questionable, if it obtained. At all events, the true construction of the law in its ultimate form is too obvious to admit of a reasonable doubt. The goods are aptly described by the general clause in the act of 1864, and are not otherwise provided for in that act, nor provided for by name in any previous act. It follows that they are subject to duty under the said general clause.
We have been unable to find anything in the clauses referred to, or in their collocation in the various acts, or in the method of grouping or classification observed therein, that would lead us to infer an intention to exclude the goods in question from the operation of said general clause. It is sometimes the case, no doubt, that certain articles are so, obviously intended to be included in a particular grouping or classification, as to repel any suggestion that they are meant to be embraced in a different part of the law, though literally applicable *214 to them. But this cannot be said in the case before us. The goods in question have no such inseparable relation to one form of description exclusive of the other; nor are they so clearly intended to be embraced in any particular grouping or classification, as to repel or prevent the application to them of the clause under which they were assessed.
Judgment affirmed.